Citation Nr: 1203349	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  96-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for fracture residuals of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974, from November 1990 to June 1991, from October 2004 to December 2005, and from December 2009 to September 2010.  He also has periods of active duty for training with the Army National Guard.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In a December 2011 informal hearing presentation, the Veteran's representative claims that the Veteran injured his right knee while on active duty in Iraq.  The record includes a November 2010 diagnoses of anterior cruciate ligament tear and meniscus injury of the right knee.  Accordingly, the issue of entitlement to service connection for a right knee disorder has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The record now includes an October 2007 rating decision, which granted a separate evaluation for loss of sensation in the left foot.  The October 2007 rating referred to an October 2007 VA examination, based on which a separate evaluation was granted for the neurologic manifestations of the Veteran's fracture residuals of the left tibia and fibula.  However, the October 2007 VA examination report is not included in the claims file.  Therefore, the RO should obtain this record and associate it with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain and associate with the claims file the Veteran's updated VA treatment records, specifically to include the October 2007 VA examination report as referred to in the October 2007 rating decision.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


